DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A Sensor that is Smoothly Assembled”.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang et al (2018/0031431, hereinafter Wang – See IDS dated 6/16/20. 	Regarding claim 1, Wang discloses an apparatus comprising a main drive gear 150 (See Fig. 2A) mounted on a shaft 120 that is subjected to detection by a sensor such that the main drive gear is rotatable integrally with the shaft, at least one driven gear 160 meshing with the main drive gear, a sensor housing (not shown, See Pg. 3, Para. 0029) accommodating the main drive gear and the at least one driven gear, the sensor being configured to detect a rotation angle of the shaft based on rotation of the at least one driven gear that rotates with the main drive gear, the at least one driven gear being supported in the sensor housing such that the at least one driven gear is rotatable and movable in a radial direction of the main drive gear, and the at least one driven gear being caused to mesh with the main drive gear by inserting, in the sensor housing, the shaft on which the main drive gear is mounted; a biasing member 175 biasing the at least one driven gear toward the main drive gear; and a conversion mechanism (inclined portions of teeth 270 of gear 150 and teeth 270 of gear 160) configured to convert an axial force that is parallel to an axial direction of the shaft and acts on the at least one driven gear to a force in such a direction that the at least one driven gear is separated from the main drive gear when a part of the at least one driven gear contacts a part of the main drive gear while the shaft is inserted in the sensor housing (See Pg. 3, Paras. 0025 – 0029).
    PNG
    media_image1.png
    534
    560
    media_image1.png
    Greyscale
 	Regarding claim 3, the conversion mechanism is a tilted surface provided in a portion of at least one of i) the main drive gear and ii) each of the at least one driven gear, the portion facing a portion of the other of i) the main drive gear and ii) each of the at least one driven gear in the axial direction of the shaft when the shaft is inserted in the sensor housing (See Figs. 2A and 2B). 
 	Regarding claim 5, a torque sensor configured to detect torque acting on the shaft is mounted in the sensor housing (See Pg. 4, Paras. 0033 – 0034).
 	Regarding claim 6, the shaft is a pinion shaft meshing with a steered shaft that steers steered wheels of a vehicle (See Fig. 1).
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shiraga et al. (7,382,121, hereinafter Shiraga). 	Regarding claim 2, Wang discloses an apparatus comprising a main drive gear 150 (See Fig. 2A) mounted on a shaft 120 that is subjected to detection by a sensor such that the main drive gear is rotatable integrally with the shaft, at least one driven gear 160 meshing with the main drive gear, a sensor housing (not shown, See Pg. 3, Para. 0029) accommodating the main drive gear and the at least one driven gear, the sensor being configured to detect a rotation angle of the shaft based on rotation of the at least one driven gear that rotates with the main drive gear, the at least one driven gear being supported in the sensor housing such that the at least one driven gear is rotatable and movable in a radial direction of the main drive gear, and the at least one driven gear being caused to mesh with the main drive gear by inserting, in the sensor housing, the shaft on which the main drive gear is mounted; a biasing member 175 biasing the at least one driven gear toward the main drive gear; and a .
 	Regarding claim 4, in Wang, the conversion mechanism is a tilted surface provided in a portion of at least one of i) the main drive gear and ii) each of the two driven gears, the portion facing a portion of the other of i) the main drive gear and ii) each of the two driven gears in the axial direction of the shaft when the shaft is inserted in the sensor housing (See Figs. 2A and 2B).
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kaneyoshi et al. (KP2004084697) disclose a backlash eliminating mechanism.
 	Hatanaka et al. (2009/0146650) disclose a rotation angle sensor and scissors gear suitable therefor. 	Grosberg (2009/0314114) discloses a backlash elimination mechanism for gear systems for low speed applications. 	Chino et al. (2016/0209783) disclose a drive transmission device and image 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/24/21